Citation Nr: 0943272	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  07-36 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a rating in excess of 30 percent for service 
connected aortic stenosis status post aortic valve 
replacement from February 1, 2006.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from August 1962 to 
September 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which granted service connection for 
aortic stenosis with an evaluation of 10 percent disabling 
effective December 14, 2005.  A December 2006 rating decision 
then provided a temporary evaluation of 100 percent effective 
December 14, 2005 based on surgical convalescence and an 
evaluation of 10 percent was assigned from February 1, 2006.  
In October 2007 a Decision Review Officer increased the 
rating to 30 percent effective February 1, 2006, the date 
following the Veteran's temporary total evaluation.

In the Veteran's November 2007 substantive appeal the Veteran 
raised an appeal for an earlier effective date for service 
connection for aortic stenosis.  The RO provided a statement 
of the case in January 2008, but a substantive appeal has not 
been filed.  As such, the issue addressed by the Board is 
limited to that on the cover page. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in regards to the 
Veteran's increased rating claim.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claims so that he is afforded every possible 
consideration.

The Veteran was afforded a VA examination in April 2006; 
however, the examiner did not supply any METs test results.  
When the RO requested that the examiner provide an addendum 
to the April 2006 VA examination she noted that "METs is not 
required as the Veteran does not have ischemic heart disease.  
She estimated that METs would be between 7 and 10.  

The Veteran was afforded another VA examination in August 
2007, where the examiner noted that the Veteran had a valve 
replacement in October 2005 because the Veteran would pass 
out with strenuous activity.  The examiner noted that after 
the valve replacement that the Veteran no longer passed out 
with strenuous activity but that the Veteran still felt 
fatigued and short of breath with physical activity.  The 
examiner the noted that the Veteran's "METs level is less 
than 3 after surgery."  Additionally, after review of the 
records and a physical examination the examiner diagnosed the 
Veteran with aortic stenosis and noted that the Veteran had a 
"clinical METs level less than 3 even after valve 
replacement" and that an ECHO in December 12, 2006 showed an 
ejection fraction of 65 percent.  The RO noted the seeming 
inconsistency between such a low METs level and a relatively 
high ejection fraction, and requested that the examiner 
supply an addendum explaining the discrepancy.  In September 
2007 the examiner re-reviewed his findings and spoke with the 
Veteran on the phone regarding his level of physical 
exercise.  Based on this the examiner noted that he would 
revise his previous METs level score, and given the 
information based on the Veteran's physical exercise level 
and his echocardiogram, he would rate the Veteran's METs 
level "at about a 6."

Aortic stenosis is not specifically rated under a diagnostic 
code contained in the rating schedule, and is rated as 
analogous to valvular heart disease under Diagnostic Code 
7000.  See 38 C.F.R. § 4.20 (2009).  Heart valve replacement 
is evaluated under Diagnostic Code 7016, which directs that 
residual disability following replacement will be evaluated 
as rheumatic heart disease under the provisions of 38 C.F.R. 
§ 4.104, Diagnostic Code 7000, with a minimum rating of 
30 percent.  

For Diagnostic Code 7000 ( and Diagnostic Codes 7001 through 
7007, 7011, and 7015 through 7020, effective from October 6, 
2006) new provisions were added to the regulations effective 
October 6, 2006, which note in pertinent part:  Even if the 
requirement for a 10 percent rating (based on the need for 
continuous medication) or a 30 percent rating (based on the 
presence of cardiac hypertrophy or dilatation) is met, METs 
testing is required except when there is a medical 
contraindication; when the left ventricular ejection fraction 
has been measured and is 50 percent or less; when chronic 
congestive heart failure is present or there has been more 
than one episode of congestive heart failure within the past 
year; and when a 100 percent evaluation can be assigned on 
another basis.  If left ventricular ejection fraction (LVEF) 
testing is not of record, evaluation should be based on 
alternative criteria unless the examiner states that the LVEF 
test is needed in a particular case because the available 
medical information does not sufficiently reflect the 
severity of the veteran's cardiovascular disability.  See 71 
Fed. Reg. 52,459-60 (Sept. 7, 2006); codified at 38 C.F.R. 
§ 4.100.  

One MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 
(2).

As 38 C.F.R. § 4.100 notes that METs level testing is 
required for ratings under numerous Diagnostic Codes, 
including Diagnostic Code 7000, which deals with valvular 
heart disease-and the Veteran has had valve replacement 
surgery, then the Veteran should have had METs testing during 
his VA examinations.  The Board further notes that the 
current VA Heart Examination Worksheet likewise requires METs 
based on exercise testing for evaluating heart valve 
replacement.  On remand the Veteran should be afforded an 
additional VA examination, where exercise testing is 
completed to determine METs level should be administered, or 
an explanation as to why such testing is contraindicated is 
provided.  

Additionally, the Veteran noted in a February 2009 statement 
that he is monitored by a cardiologist every 4 to 6 months.  
The claims file contains an echocardiogram report from 
October 2008 from a Dr. R.S., and a December 2006 statement 
from the physician, but there does not appear to have been an 
attempt to obtain ongoing records from the cardiologist.  On 
remand, the Veteran should be requested to supply a release, 
and an attempt to obtain the records from Dr. R.S. should be 
made.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim.)

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names 
and addresses of all medical care 
providers who treated him for his aortic 
stenosis since February 2006, to 
specifically include his cardiologist.  
After securing any necessary release, such 
records should be requested.  In addition, 
any pertinent VA treatment records dating 
from February 2006 from the VA East Orange 
Health Care System should be obtained.  
All records which are not duplicates of 
those already in the claims file should be 
associated with the claims file.

2.  The Veteran should then be afforded a 
VA cardiovascular examination to determine 
the current nature and service-connected 
aortic stenosis status post aortic valve 
replacement.  The Veteran's claims file 
must be made available to and be reviewed 
by the examiner in conjunction with 
examination.  All tests and studies deemed 
necessary should be performed.  It is 
essential that these include objecting 
testing to ascertain the Veteran's 
workload (in METs).  If physical testing 
cannot be completed, the examiner should 
explain why such testing is 
contraindicated.  All results should be 
reported in detail, to include METs level 
and ejection fraction.  All symptoms 
associated with his service connected 
aortic stenosis with aortic valve 
replacement should be reported.   A 
rationale for all opinions expressed by 
the examiner should be provided.

3.  Thereafter, please readjudicate the 
increased rating claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
issued a supplemental statement of the 
case and be given an opportunity to 
respond before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


